Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Thomas Szymanski on 01/24/2022.

The application has been amended as follows: 
Claim 1 is amended as follows:


1.	A warning system, comprising: 
                    one or more processors; 
                    a memory communicably coupled to the one or more processors and storing: 
                    a detection module including instructions that when executed by the one or more processors cause the one or more processors to, in response to identifying a target in a surrounding environment of  a subject vehicle, estimate a target path of the target, and

                    an alert module including instructions that when executed by the one or more processors cause the one or more processors to activate the alert in response to determining a hazard associated with 

Amend claim 9 as follows:

9. 	A non-transitory computer-readable medium storing instructions, when executed by one or more processors, cause the one or more processors to: 
in response to identifying a target in a surrounding environment of a subject vehicle, estimate a target path of the target; 
selectively adjust an activation threshold for providing an alert according to a curvature of the target path; and 
activate the alert in response to determining a hazard associated with 

Amend claim 14 as follows:
14.	A method comprising:

selectively adjusting an activation threshold for providing an alert according to a curvature of the target path; and 
	activating the alert in response to determining a hazard associated with 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J RINK whose telephone number is (571)272-4863. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 5712726919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

RYAN J. RINK
Examiner
Art Unit 3664



/Ryan Rink/Primary Examiner, Art Unit 3664